Citation Nr: 0124630	
Decision Date: 10/12/01    Archive Date: 10/18/01	

DOCKET NO.  97-32 267A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a disorder of the 
cervical spine based on the reported administration of an 
anti-tetanus injection at a VA medical facility in March 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

This case was previously before the Board in March 2000, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran currently suffers from cervical myelopathy, which 
is at least in part the result of an anti-tetanus 
injection/immunization administered by VA medical personnel 
in March 1996.  


CONCLUSION OF LAW

The requirements for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for cervical myelopathy have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA outpatient treatment (VAOPT) record dated in late March 
1996 reflects that the veteran was seen for complaints of 
weakness and fatigue following a tetanus booster shot three 
weeks earlier on March 6, 1996.  Since the injection he had 
been "fatigued" and had been dropping things.  After a 
neurological evaluation the clinical impression was of hyper-
reflexia, but with no weakness, and some moderate sensory 
component in gait, though with a normal sensory examination.  
Noted at the time of examination was that this clinical 
impression constituted a "broad differential," including 
demyelination, C-spine disease, and posterior column disease.  

A May 1996 VAOPT record reflects that the veteran complained 
of difficulty holding objects, being unable to write or play 
the organ, and having a tingling sensation of both hands and 
feet, as well as some urinary incontinence.  On neurological 
evaluation he could not walk on his toes or his heels, or 
tandem walk.  

During VA hospitalization in May and June 1996 the veteran 
gave a history of rapidly progressive quadriparesis following 
a tetanus booster shot in March 1996.  Ultimately, the only 
consistent findings were of severe cervical stenosis with 
myelopathy on Magnetic Resonance Imaging (MRI).  He underwent 
a multilevel cervical laminectomy for decompression.  On an 
admission physical examination sensation was minimally 
decreased on the L5 dermatomal distribution on the right, 
accompanied by persistent hyperesthesia in the right lower 
extremity.  The discharge diagnoses were incomplete 
quadriparesis secondary to cervical stenosis; and status post 
decompressive cervical laminectomy on May 30, 1996.

A May 1996 MRI revealed degenerative changes and spinal 
stenosis at C3-4 and C6-7 and a focal faint area of cord 
edema at the C3-4 level.  

On VA examination in December 1996 the veteran reported that 
he had been unable to walk entirely following his surgery, 
but had progressed from a wheelchair to a walker, and then to 
a cane.  Reportedly, the veteran's doctors had checked with 
the Centers for Disease Control, and found that there were 
other reported cases of similar reactions to tetanus toxin.  
After the examination the clinical impression was cervical 
disc syndrome.  The examiner stated that he did not know 
whether the veteran's tetanus injection played any role in 
his problems but he was "significantly disabled."

Lay statements in November and December 1997 from 
acquaintances of the veteran attest to his rapid physical 
decline after March 1996.  

In November 1997, the veteran was hospitalized at a VA 
medical facility with complaints of increasing fatigue 
secondary to exhaustion.  It was noted that after his prior 
surgery he received physical and steroid therapy.  According 
to the veteran, during the past 8 to 9 months, he had 
experienced increased exhaustion and fatigability, 
accompanied by balance problems resulting in falls, and 
"bladder problems."  On physical examination he had a spastic 
gait and he was unable to perform the "stand and walk."  
Sensory evaluation revealed evidence of dysesthesia and 
paresthesia up to the knee, and to C 10-C 11.  The clinical 
impression at the time of hospital admission was of post-
immunization transverse myelitis and cervical spine stenosis, 
with exhaustion and fatigability, accompanied by balance 
problems and dysesthesia and paresthesia.  

In a statement of April 1999, a VA physician wrote that, 
inasmuch as the veteran had undergone surgery for cervical 
stenosis in April 1996, it was "difficult to ascertain the 
contribution of tetanus immunization for causing transverse 
myelitis in 1996."

On VA neurology examination in October 2000 the veteran's 
claims folder was available and was reviewed.  Motor 
examination of the upper limbs revealed a spastic tone, with 
normal bulk, and very mild diffuse giveway weakness 
proximally, accompanied by pain.  In the lower extremities, 
there was fairly marked spastic tone, with relative 
preservation of muscle bulk.  Superimposed on this, the 
veteran exhibited a moderately severe upper motor-type 
weakness in the legs, much worse in the right lower 
extremity.  There were pathologically brisk deep tendon 
reflexes in both the upper and lower limbs.  Sensory 
examination showed a mild decrease of vibratory sense.  The 
clinical impression was of cervical myelopathy.

Following a review of the veteran's claims folder, the 
examiner stated the following:  

The (veteran) clearly had post 
immunization transverse myelitis based on 
the history suggestive of rapid 
deterioration of his symptoms, including 
weakness and falling, occurring within a 
few days after the immunization, as 
documented in the claims file by the 
(veteran's) statements, and also by some 
of the statements given by his pastor and 
other friends.  The post infectious 
neurological problems are Guillain-Barre, 
acute demyelinating encephalomyelitis and 
transverse myelitis.  The patient 
received the tetanus booster shot on 
March 5, 1996, and by the time he had an 
EMG nerve conduction study 24 days later, 
by which time he was already quite 
symptomatic, there was no evidence for 
peripheral neuropathy, thus essentially 
excluding Guillain-Barre syndrome.  The 
fact that there were no cognitive 
disabilities and the cranial nerve 
examination was normal, essentially 
excludes acute demyelinating 
encephalomyelitis.  That basically leaves 
transverse myelitis as the most likely 
scenario to explain what the patient 
underwent as a result of the tetanus 
toxoid immunization.  Transverse myelitis 
is a recognized, but rare, complication 
that is known to occur following 
immunization.  The MRI of the cervical 
spine done on May 22, 1996 basically 
showed multiple degenerative changes with 
significant spinal stenosis and cord 
edema at the C3-4 levels.  This is 
clearly degenerative in nature, and has 
nothing to do with the tetanus 
immunization and these degenerative 
changes were most likely occurring for a 
couple of years prior to (the veteran) 
receiving the tetanus toxoid.  The 
(veteran) states that he was doing 
relatively well prior to the tetanus 
toxoid, and so the cervical spinal 
stenosis was likely asymptomatic prior to 
that.  The fairly rapid deterioration 
that the (veteran) experienced following 
the immunization was therefore likely 
post immunization transverse myelitis.  
However, the MRI of the cervical spine 
done on May 22, 1996 did show cord edema 
at the C3-4 levels, where there was 
significant spinal stenosis.  This cord 
edema is most likely the result of the 
spinal stenosis and not likely the result 
of post immunization transverse myelitis, 
as there had been a lapse of at least 
close to three months between when (the 
veteran) was given the immunization and 
the cord edema that was discovered here.  
If MRI of the cervical spine was done in 
March itself, when the (veteran) began to 
be symptomatic shortly after receiving 
the tetanus toxoid, cord edema related to 
post infectious transverse myelitis may 
have been evident, which in all 
likelihood would have cleared in the next 
couple of weeks based on the natural 
history of the transverse myelitis.  The 
fact that this cord edema occurred nearly 
three months later and was at the same 
level as where the most significant 
stenosis was means that the cord edema 
was most likely the result of cervical 
stenosis causing cord compression.  

The patient clearly has myelopathy at the 
present time, and as described in the 
above paragraph, the residual deficits 
that the patient currently has.  The 
myelopathy is almost certainly the result 
of both the post infectious transverse 
myelitis and the cord compression as a 
result of the spinal stenosis which in 
turn is caused by degenerative joint 
disease.  It is virtually impossible to 
separate how much of the current 
myelopathy is due to transverse myelitis 
resulting from post immunization and how 
much is resulting from the cervical 
stenosis causing cord compression.  While 
it is true that the current residuals are 
in fact due to the post immunization 
transverse myelitis, the tetanus 
immunization and the known complications 
such as transverse myelitis arising from 
immunization have no relationship to 
degenerative vertebral disease such as 
the (veteran) had as revealed on the MRI 
of the cervical spine done on May 22, 
1996.  There is no connection between the 
significant cervical spinal stenosis 
caused by this degenerative joint disease 
and the tetanus immunization, in my 
opinion.  

Analysis

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower Courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing adjudication of 
claims for benefits under 38 U.S.C.A. § 1151.  However, on 
January 8, 1999, those "new" regulations were rescinded.

Notwithstanding the aforementioned rescissions, it has been 
determined that all claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed before October 1, 1997 
(as in this case) must be adjudicated under the provisions of 
Section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (Dec. 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claim for 1151 benefits on 
that basis.

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death are 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.

38 C.F.R. § 3.358(c)(1) provides that:  "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected  

In the present case, a review of the record is to the effect 
that, in early March 1996, the veteran was administered an 
anti-tetanus injection/ booster shot by VA medical personnel.  
Shortly after that injection, the veteran began to experience 
weakness and fatigue, as well as "falling," and a tendency to 
"drop things."  Subsequent evaluation revealed evidence of 
severe cervical stenosis with myelopathy, for which the 
veteran underwent a multilevel cervical laminectomy and 
decompression.  The veteran's postoperative course was 
complicated by a cervical hematoma, for which he underwent 
emergent drainage in mid-June 1996.  

The Board notes that, while on VA medical examination in 
December 1996, there was noted the presence of cervical disc 
syndrome, the examiner was unsure as to whether the veteran's 
tetanus injection played any role in that pathology.  
However, following a VA neurologic examination in October 
2000, it was the opinion of the examiner that, based on the 
veteran's history of rapid deterioration, including weakness 
and falling within a few days of his immunization, as well as 
statements by the veteran's pastor and other friends, he (the 
veteran) had clearly suffered a post immunization transverse 
myelitis.  Transverse myelitis, it was noted, was a 
recognized, though rare, complication which was known to 
occur following immunization.  According to the examiner, the 
veteran's cervical myelopathy was "almost certainly" the 
result of both post infectious transverse myelitis and cord 
compression resulting from spinal stenosis which, in turn, 
was caused by degenerative joint disease.  Further noted was 
that it was "virtually impossible" to separate how much of 
the veteran's myelopathy was due to transverse myelitis 
resulting from immunization, and how much was the result of 
cervical stenosis causing cord compression.

The Board acknowledges that, based on the aforementioned 
neurologic opinion, there exists "no connection" between the 
veteran's degenerative joint disease resulting in cervical 
spinal stenosis and his March 1996 tetanus immunization.  
Nonetheless, based on the entire evidence of record, it is 
clear that the veteran has suffered "additional disability," 
that is, cervical myelopathy, as the result of an anti-
tetanus injection administered by VA medical personnel.  
Under such circumstances, compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the residuals of 
cervical myelopathy are in order.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of cervical myelopathy 
are granted, subject to those laws and regulations governing 
the payment of monetary benefits.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

